Citation Nr: 1105092	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  04-09 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active duty 
service from September 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied service connection for PTSD.  In August 2003, the 
Veteran submitted a notice of disagreement to the February 2003 
rating decision denial of service connection for PTSD.  

The Board interprets the claim to be pending from the February 
2003 decision.   This is because the February 2003 rating 
decision did not become a final decision.  The Veteran submitted 
a statement in May 2003 and a VA examination was conducted in 
July 2003, both of which were additional evidence created or 
received into the record within one year of notice of the 
February 2003 rating decision denial of service connection for 
PTSD.  The claim was readjudicated on the merits in July 2003 
(after a purported reopening).  The Veteran submitted a notice of 
disagreement in August 2003 that, although specifically 
referencing the July 2003 rating decision that was mailed in 
August 2003, expressed disagreement with the substance of the 
February 2003 rating decision denial of service connection for 
PTSD.  

The controlling regulation provides that, when such additional 
(new and material) evidence is received prior to the expiration 
of the appeal period, the additional evidence will be considered 
as having been filed in connection with the claim which was 
pending at the beginning of the appeal period.  38 C.F.R. 
§ 3.156(b).  As the additional evidence of the Veteran's May 2003 
statement and the July 2003 VA examination report were received 
prior to the expiration of the appeal period from the February 
2003 rating decision, the February 2003 rating decision did not 
become final, and the RO was obligated to readjudicate the issue 
of service connection for PTSD.  The RO's subsequent 
readjudication of the issue in the July 2003 rating decision 
(issued August 2003) was just that, a readjudication in 
accordance with 38 C.F.R. § 3.156(b).  The prior adjudication had 
occurred in February 2003.

Additionally, the Veteran's August 2003 notice of disagreement 
was received within the one year appeal period from the date of 
the original February 2003 rating decision, and substantively 
addressed the merits of the original claim (denial of service 
connection for PTSD).  For these reasons, the Board finds that 
the current issue is on appeal from the February 2003 rating 
decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

Upon preliminary review, the Board finds that further development 
is necessary before a decision on the merits may be made.  The 
Veteran was afforded a VA examination regarding his PTSD claim in 
July 2003.  The VA examiner concluded that there were no adequate 
stressors for a PTSD diagnosis or that the Veteran's symptoms met 
the criteria to diagnose PTSD.  However, the Veteran was 
elsewhere diagnosed with PTSD in December 2002 and again in March 
2008, with attendance at PTSD group therapy.   He received the 
Vietnam Service Medal and the Republic of Vietnam Campaign Medal 
as indicated on his DD Form 214.  

The Veteran consistently asserts two stressor incidents.  The 
Veteran was designated the swimmer on the U.S.S. Black.  He 
described this position as the person to go in after someone if 
they are swept overboard.  The Veteran reported an incident 
during which a man jumped overboard.  The Veteran was called to 
his station, but not allowed to attempt to rescue the man as the 
ocean was too rough.  The Veteran and his superiors watched the 
man drown.  The Veteran provided the sailor's name and the date 
of the incident.  The Veteran also reported the 
U.S.S. Black moving up a river inland.  The Veteran was then sent 
further upriver on a smaller boat at which point the Veteran was 
in a hostile area and heard gunfire.  

The record is silent regarding verification of the Veteran's 
stressors.  However, VA has recently revised the regulations 
regarding stressor verification.  Under the new regulation, if a 
stressor claimed by a veteran is related to the veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the veteran's symptoms are 
related to the claimed stressor, provided that the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, then the requirement for corroborating 
the stressor is eliminated.  38 C.F.R. § 3.304(f) (as amended 75 
Fed. Reg. 39843 (effective July 12, 2010)).

Under the new regulations, the Board finds that verification is 
not required regarding some of the Veteran's reported stressors, 
specifically, being in an area where there was hostile enemy fire 
while serving in Vietnam.  However, as the stressor relating to 
the sailor drowning is not related to combat, that stressor does 
require verification.  The RO should attempt to verify that 
stressor and then provide the Veteran with a VA examination to 
determine whether the Veteran has PTSD that is related to a 
verified stressor or is due to fear of hostile military activity 
with stressors that are adequate to support a diagnosis of PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to verify that 
a Robert or John Brock jumped from the U.S.S. 
Black on November 11, 1966 and drowned.  All 
attempts to verify this stressor should be 
documented.

2.  The Veteran should then be scheduled for 
a VA examination with a psychiatrist or 
psychologist to ascertain the nature and 
etiology of any current psychiatric 
disability, to specifically include PTSD.  
The examiner should review the relevant 
documents in the claims file in conjunction 
with the examination, examine the Veteran, 
conduct any tests deemed medically advisable, 
and render a diagnosis(es) for any current 
psychiatric disability.  The examiner is 
asked to provide the following opinions: 

A.  Are the reported in-service stressors 
(witnessing the fellow sailor drown or 
being in hostile waters while hearing 
gunfire) adequate to support a diagnosis 
of PTSD?  Please specifically state 
whether or not the underlying stressor 
upon which a PTSD diagnosis is rendered is 
related to a fear of hostile military 
activity.

B.  Is it at least as likely as not (a 50 
percent or higher degree of probability) 
that PTSD, or any other diagnosed 
psychiatric disorder, is related to 
reported in-service stressors?

A complete rationale should be provided for 
any opinion offered.

2.  After completion of the above and any 
other development the RO/AMC should deem 
necessary, the RO/AMC should review the 
expanded record and determine if service 
connection is warranted for a psychiatric 
disability.  If the claim remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case, and should be afforded 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2010).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


